Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 9 January 1813
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


            
              Monsieur Philada 9th Janvier 1813—
              Daignés Agréer Le tribut de Respect et de reconnoissance, que je crois vous devoir offrir a l’occasion de la nouvelle Année. Excusés moi si je n’ai pas saisi les premiers instans, mais j’Etois malade. les Desappointemens que jEprouve depuis Juillet der ou jeus lhonneur de vous Ecrire pour vous prier de me procurer une occasion sure pour mon retour en france; le chagrin que m’a causé ce Long retard qui consume vainement quelques ressources que javois pu mettre en réserve par la vente de ma Bibliotheque &c altere ma santé.
              Je ne me permettrai aucunes réflexions sur les Circonstances Je prendrai Seulement la Liberté de vous prier de m’aider de vos Lumiéres et de vos avis.
              Jai Lhonneur de vous réitérer les assurances des sentimens de Respect et d’attachement que je ne cesserai de conserver pour vous.De Lormerie
            
            
              P.S. ayant vu avec peine par le rapport du commodore Rogers a son retour de la 1ere croisiére qu’il avoit une tres grande partie de ses Equipages attaqués par le Scorbut ce qui Lobligea de rentrer plutot dans vos ports. Jai communiqué par Lettre a Mr Paul hamilton Secretaire dEtat de Vre marine LObservation du celèbre Capne Cook “que pendant 2 ans de Navigation autour du Globe il n’avoit perdu que 6 ou 8 hommes par le scorbut dans ses 2 vaisseaux.” il attribuoit la preservation de ses Equipages dun tel fléau presque Entierement a Lusage frequent de Loseille cuite & conservée (sorrel cooked and preserved) dont il faisoit distribuer amples rations 2 fois par semaine a ses matelots 
              le sol des Eu est couvert d’oseille sauvâge que les Equipâges (dans la saison) lors de leur sejour aterre pourrait recueillir en grande quantité. celle Cultivée est beaucoup préferable—J’ai remis a la soc: dAgric de Philada qui m’a fait lhonneur de me aggreger a leur corps un mémoire sur les avantages de Cultiver plus généralement les plantes antiscorbutiques pour Lusage des Navigateurs americains 
              les Jardins de Washington city et des Environs des ports de mer devroient etre remplis au printems, d’oseille, (rumex acetosa or sorrel), Capucine (sturtion), crésson, lepidium sativum (water cresses) idem de Jardin (lepidium officinale) idem alenois (nasitor, pepper grass) corne de cerf (plantoge coronopus) Cochlearia—chicorée sauvage (chicorium entubus) or wild Endeave, a great Depuratory of the Blood—de gouvernement pouroit Encourager la propagation de ces utiles préservatifs en faisant ordonner par les chirurgiens des Vaisseaux d’en demander aux Jardiniers Légumistes—
              N:B: Je n’ai recu aucune reponse de M Paul hamilton ni de ses bureaux malgre L’importance de L’objet et quoique que M Richard Rush contrôleur de la tresorerie a Washington ait eu la complaisance de lui remetre ma Lettre—
              J’ai Envoyé les mêmes Observations au Commodore Rogers lui même a Boston en tems (même silence) quelle Distance, Monsieur, de vous a Eux.
            
           
            Editors’ Translation
            
              
                Sir Philadelphia 9 January 1813—
                Please accept the tribute of respect and gratitude I believe I must offer you on the occasion of the New Year. Excuse me for not having seized the first instant, but I was sick. The disappointments I have been suffering since last July, when I wrote to ask you to provide me with a safe way to return to France; the grief caused me by this long delay, which needlessly consumes the few resources I had been able to set aside from the sale of my library etc. is impairing my health.
                I will not allow myself any reflections on the circumstances. I will only take the liberty of asking you to help me with your insights and advice.
                I have the honor to reiterate the assurances of my feelings of respect and attachment, which I will never cease to retain for you.De Lormerie
              
              
                P.S. having seen with grief, through Commodore Rodgers’s report on his return from his first cruise, that a great part of his crew had been attacked by scurvy, which forced him to return to port prematurely, I communicated by letter to Mr. Paul Hamilton secretary of the navy the observation of the famous Captain Cook that “during 2 years circumnavigating the globe, he had lost only 6 or 8 men to scurvy in his 2 ships.” He attributed the preservation of his crew from such a scourge almost entirely to the frequent consumption of sorrel cooked and preserved, of which he had ample rations distributed to his sailors twice a week. 
                The ground in the United States is covered with wild sorrel that the crew (in season) when they are on land could pick in large quantities. The cultivated kind is preferable by far—I have given the Agricultural Society of Philadelphia, which did me the honor of admitting me to membership, a memoir on the advantages of wider cultivation of antiscorbutic plants for the use of American seafarers.
                The gardens of Washington City and the environs of seaports, should in the spring, be full of sorrel (rumex acetosa or sorrel), capucine (sturtion), cresson, lepidium sativium (water cresses), idem the garden variety (lepidium officinale), idem alenois (nasitor, pepper grass), buckhorn (Plantage coronopus), Cochlearia—wild chicory (chicorium intybus) or wild endive a great depuratory of the blood. The government could encourage the propagation of these useful preservatives by having ship surgeons order some of these plants from vegetable gardeners.
                
                N.B. I have received no reply from Mr. Paul Hamilton, nor from his office despite the importance of the object and despite the fact that Mr. Richard Rush comptroller of the treasury in Washington was kind enough to give him my letter—
                I sent the same observations to Commodore Rodgers himself in Boston at the same time (same silence). What distance, Sir, are you from them?
              
            
          